                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

VON CLARK DAVIS,

                       Petitioner,                :   Case No. 2:16-cv-495

       - vs -                                         District Judge Susan J. Dlott
                                                      Magistrate Judge Michael R. Merz

TIMOTHY SHOOP, Warden,
 Chillicothe Correctional Institution,
                                                  :
                       Respondent.


        DECISION AND ORDER ON MOTION FOR DISCOVERY


       This capital habeas corpus case under 28 U.S.C. § 2254 is before the Court on Petitioner’s

Motion for Discovery (ECF No. 38). The Respondent opposes the Motion (ECF No. 39) and

Petitioner has filed a Reply in support (ECF No. 40).




RELEVANT FACTUAL BACKGROUND AND PROCEDURAL HISTORY



       Davis seeks leave to conduct discovery as to Grounds for Relief Three, Seven, Eight

(ineffective assistance of counsel during his second resentencing), Ten (State’s obtaining his

conviction through “unnecessarily suggestive procedures and unreliable identifications”), Twelve

(inability to inspect the transcript of grand jury proceedings), Thirteen (unconstitutional selection

of grand jury foreperson), Eighteen (death sentence is disproportionate and inappropriate); and

Twenty-Three through Twenty-Six (State’s execution protocol is unconstitutional) (Motion, ECF


                                                 1
No. 38, Page ID 9435; Petition, ECF No. 6, Page ID 8565, 8566-68, 8570-73). He claims to have

designated “specific acts and evidence ‘that lend support to his claim[s],’” and that “the

information requested by Mr. Davis is essential to the full and fair litigation of his Grounds for

Relief . . . i.e., with this additional information, he may be able to demonstrate that he is entitled

to relief.” Id., Page ID 9440, quoting Bracy v. Gramley, 520 U.S. 899, 909 (1997). Thus, he

argues, he meets the requirements to conduct discovery under the Anti-Terrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), Pub. L. 104-132, 110 Stat. 1214, codified at 28 U.S.C. §

2254(e)(2).

        “In Mr. Davis’s earlier petition challenging his death sentence from his first resentencing,

the Sixth Circuit unanimously held that Mr. Davis was entitled to relief and reversed his death

sentence.” (Motion, ECF No. 38, Page ID 9441, citing Davis v. Coyle (Davis X), 475 F.3d 761

(6th Cir. 2007)). On remand, Davis was resentenced to death by a three-judge panel of the Butler

County, Ohio, Court of Common Pleas (State Court Record, ECF No. 4-39, Page ID 4924-34),

making the instant Petition his first challenge of his death sentence, rather than a second-or-

successive petition (Motion, ECF No. 38, Page ID 9441, citing King v. Morgan, 807 F.3d 154, 159

(6th Cir. 2015); Askew v. Bradshaw, No. 13-4171, 636 F. App’x 342, 348 (6th Cir. 2016)). As

Davis has “an affirmative duty . . . to litigate all federal constitutional claims in an initial petition,”

he argues that “the federal courts” in turn, must provide him with “the necessary tools to satisfy

this duty, including authorizing discovery.” Id., Page ID 9442.

        Davis claims that the state courts did not allow him to conduct discovery regarding his

claims of ineffective assistance of counsel as to the second resentencing proceeding (Claims Three,

Seven, and Eight), and never adjudicated the merits of the remaining claims (Ten, Twelve,

Thirteen, Eighteen, and Twenty-Three through Twenty-Six) (Reply, ECF No. 40, Page ID 9480-



                                                    2
81, citing State v. Davis (“Davis XIV”), 2014-Ohio-1615, ¶ 117; State v. Davis (Davis VIII), 86

Ohio St. 3d 212, 214 (1999) (per curiam); State v. Davis (Davis II), 38 Ohio St. 3d 361, 364-65

(1988); State Court Record, ECF No. 4-23, PageID 2591; Traverse, ECF No. 29, Page ID 9373-

74). Thus, he argues, the Supreme Court’s strict confinement of the Court’s review to the state

court record does not apply; nor does the deference mandated by the AEDPA. (Motion, ECF No.

38, Page ID 9444-46, citing 28 U.S.C. § 2254(d)(1); Cullen v. Pinholster 563 U.S. 170, 185-86

(2011); Wellons v. Hall, 558 U.S. 220, 220, 221 (2010) (per curiam); Richardson v. Branker, 668

F.3d 128, 152 n.26 (4th Cir. 2012); Wiley v. Epps, 625 F.3d 199, 207-13 (5th Cir. 2010); Johnson

v. Bobby, No. 2:08-cv-55, 2012 WL 628507, *2 (S.D. Ohio Feb. 27, 2012) (Sargus, J.)).

       The Warden responds that “claims 3, 7, and 8, each of which allege[s] claims of ineffective

assistance of counsel . . . were denied on the merits by the state courts.” (Memo. in Opp., ECF

No. 39, Page ID 9477, citing Return of Writ, ECF No. 17, Page ID 9045-47, 9050-60). As to the

remaining grounds for relief, he claims that, “because of significant procedural and substantive

deficiencies[,] . . . it is most doubtful the Court would later determine that viable questions of fact

remain that could be explored by a grant of discovery.” Id., Page ID 9477-78.




LEGAL STANDARD



       A habeas petitioner is not entitled to discovery as a matter of course, but only after the

court, in its discretion, determines that the petitioner has made a showing of good cause to do so.

Rule 6(a), Rules Governing § 2254 Cases; Bracy, 520 U.S. at 901 (1997); Harris v. Nelson, 394

U.S. 286, 295-96 (1969). Before determining whether discovery is warranted, the Court must first

identify the essential elements of the claim on which discovery is sought. Bracy, 520 U.S. at 904,

                                                  3
citing United States v. Armstrong, 517 U.S. 456, 468 (1996). “The burden of demonstrating the

materiality of the information requested is on the moving party.” Stanford v. Parker, 266 F.3d

442, 460 (6th Cir. 2001), citing Murphy v. Johnson, 205 F.3d 809, 813-15 (5th Cir. 2000). “Even

in a death penalty case, ‘bald assertions and conclusory allegations do not provide sufficient

ground to warrant requiring the state to respond to discovery[.]’” Id., quoting Zettlemoyer v.

Fulcomer, 923 F.2d 284, 301 (3rd Cir. 1991).

In order to obtain an evidentiary hearing in federal court on a claim on which he has not fully

developed the factual basis in state court, a habeas corpus petitioner must show cause and

prejudice. Keeney v. Tamayo-Reyes, 504 U.S. 1, 11 (1992), superseded by statute on other grounds

as stated in Williams v. Taylor, 529 U.S. 420, 432 (2000). Logically, there is no good reason to

gather evidence which one will not be permitted to present because one cannot satisfy the Keeney

standard. Therefore, if there are items of evidence sought in discovery which could have been

obtained and presented during the state court process but were not, a petitioner should make the

required Keeney showing before being authorized to conduct discovery to obtain the evidence. In

Johnson v. Bobby, 2018 U.S. Dist. LEXIS 44709 (S.D. Ohio Mar. 19, 2018), Chief Judge Sargus

applied this same reasoning to deny discovery where the results could not have been presented in

federal court because of Cullen v. Pinholster, 563 U.S. 170 (2011).




                                                4
                                           Analysis



       A.       Ineffective Assistance of Counsel Claims



       In Claim Three, Davis argues that his right to effective counsel at sentencing was violated

by counsel’s failure “to investigate and present mitigating evidence of Mr. Davis’s good prison

behavior even though this information was known, available and relevant.” (Petition, ECF No. 6,

Page ID 8652). In Claim Seven, Davis asserts that he was denied effective assistance of counsel

during the second resentencing by counsel’s: (A) calling Cynthia Mausser (“Mausser”), Chair of

the Ohio Parole Board, as a mitigation witness; (B) failing to adequately investigate and present

the mitigation evidence of retained psychologist, Robert Smith, Ph.D. (“Smith”), and calling “Dr.

Smith as a mitigation witness after knowing his testimony would likely do more harm than good”;

(C) failing to call mitigation investigator John Lee (“Lee”) as a mitigation witness; and (D) failing

to effectively investigate and present mitigation evidence from members of his family. Id., Page

ID 8678-92. In Claim Eight, Davis argues that counsel was ineffective in failing to seek the

recusals of Common Pleas Court Judges Andrew Nastoff, Keith M. Spaeth, and Charles L. Pater,

who together resentenced Davis to death on remand. Id., Page ID 8693-98.

       In Claim Ten, Davis argues that the State obtained his conviction via “unnecessarily

suggestive procedures” by law enforcement questioning eyewitnesses, “and unreliable

identifications” by those eyewitnesses at trial (Petition, ECF No. 6, Page ID 8706-09). In Claim

Thirteen, he alleges that the grand jury foreperson was selected through a discriminatory process,

which caused the grand jury that indicted him to be impermissibly racially and sexually biased.

Id., Page ID 8717-19. Davis argues that to the extent these claims are “procedurally defaulted,

                                                 5
ineffective assistance of his direct-appeal and post-conviction counsel can excuse such default.”

(Motion, ECF No. 38, Page ID 9450).

       Davis argues that, to prosecute these claims fully, he must take the depositions of:

          Second Resentencing Counsel Randall Porter and Melynda Cook-Reich (now
           Melynda Cook Howard)
          Appellate Counsel Laurence E. Komp, John P. Parker, and Alan M. Freedman
          Post-Conviction Counsel Kort Gatterdam and Erik P. Henry
          Dr. Smith, who served as an expert witness in the areas of clinical psychology
           and addiction
          Mitigation Investigator John Lee
          The Honorable Charles L. Pater
          The Honorable Keith M. Spaeth
          The Honorable Andrew Nastoff
          Prison personnel who, through their interactions and evaluations of Mr. Davis,
           are able to speak to his behavior, attitude, and personality. These individuals’
           handwritten signatures appear on selected documents from Mr. Davis’s DRC
           records that were provided in post-conviction exhibit E. (See ECF 4-46, PageID
           6281-364.) The Warden’s assistance is required in identifying the names of
           these employees from their signatures.

(Motion, ECF No. 38, Page ID 9451). “In addition to the depositions, Mr. Davis seeks the

resentencing file of Counsel Porter and Cook-Reich.” Id.

       The Warden argues, and Davis concedes, that the state courts examined and denied on their

merits Claims Three, Seven and Eight (Memo. in Opp., ECF No. 39, Page ID 9477, citing Return

of Writ, ECF No. 17, Page ID 9045-47, 9050-60; Reply, ECF No. 40, Page ID 9481). Indeed, the

Twelfth District Court of Appeals and the Supreme Court of Ohio expressly addressed and

accorded “some weight” to the evidence offered by Davis in mitigation. Davis XIV, 2014-Ohio-

1615, ¶¶ 93-95, 112 (“Davis XIV”), citing Skipper v. South Carolina, 476 U.S. 1, 4-5 (1986); State

v. Davis, 12th Dist. Butler No. CA-2009-10-263, 2011-Ohio-787, ¶¶ 75-78 (Feb. 22, 2011) (“Davis

XIII”). While Davis is correct that his Petition is his first opportunity to litigate ineffective

assistance of counsel claims as to his second resentencing, the state courts’ adjudications of those

claims are entitled to deference. Consequently, Davis “must overcome the limitation of §

                                                 6
2254(d)(1) on the record that was before that state court.” Pinholster, 563 U.S. at 185.

       Davis argues that Pinholster “does not stand as an impediment to additional factual

development in situations where the state court refused to permit factual development of a claim.”

(Reply, ECF No. 40, Page ID 9481, citing Motion, ECF No. 38, Page ID 9445-48). Yet, both the

Twelfth District and Supreme Court of Ohio found that the three-judge panel that resentenced

Petitioner had examined evidence of Davis’s good behavior in prison, along with his history of

mental illness (including borderline personality disorder) and alcohol dependence, “remorse and

apology, age (62), probability of no release from prison, whether a sentence of life in prison would

bring closure to the victim's family, and the savings to taxpayers should a life sentence be

imposed.” Davis XIII, 2011-Ohio-787, ¶ 75; Davis XIV, 2014-Ohio-1615, ¶¶ 82-115. Given the

extensive mitigation evidence presented by Porter and Cook-Reich at the second resentencing,

specifically as to “Skipper evidence” of good behavior, the Court cannot reasonably conclude that

the deposition testimony of prison personnel, even if properly introduced, would render the state

courts’ rejection of Claim Three “contrary to, or involv[ing] an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United States[.]” 28 U.S.C. §

2254(d)(1); see generally Strickland v. Washington, 466 U.S. 668, 687 (1984) (a viable ineffective

assistance of counsel claim requires both errors or omissions so serious that his attorneys were, for

all intents and purposes, not serving as counsel at all, and prejudice resulting from those errors or

omissions).

       Davis argues that Porter and Cook-Reich were deficient in “fail[ing] to prepare or revise

Dr. Robert Smith’s testimony in light of Ms. Mausser’s testimony,” (Motion, ECF No. 38, Page

ID 9451), and claims that Dr. Smith’s deposition “can shed light on whether counsel properly

investigated his mitigating evidence and whether counsel was aware that his testimony would



                                                 7
likely do more harm than good.” Id., Page ID 9452. Yet, beyond that conclusory statement, Davis

has not argued, much less presented evidence, that Dr. Smith’s testimony at the second

resentencing does not speak for itself as to whether Porter and Cook-Reich’s decision to call him

as a witness constituted deficient performance under Strickland. Thus, Davis’s request for leave

to depose Dr. Smith is not well-taken.

       Davis argues that mitigation investigator John Lee (“Lee”) can “document the extent of the

mitigation investigation, and . . . also shed light on . . . the information he could have provided

from his interviews with witnesses who were unavailable for the second resentencing hearing.”

(Motion, ECF No. 38, Page ID 9452). Specifically, Davis claims, Lee could have testified as to

how “the family’s history of alcohol dependence, Mr. Davis’s childhood behavior issues, and Mr.

Davis’s parents’ relationship problems . . . affected Mr. Davis and his siblings.” Id. Yet, the

Supreme Court of Ohio discussed extensively the evidence introduced at the second resentencing

regarding Davis’s history of alcohol dependence, his familial dysfunction, and mental illness.

Davis XIV, 2014-Ohio-1615, ¶¶ 85-92. Thus, the state court already evaluated the evidence about

which Lee might testify, and that evaluation is entitled to deference. While Davis claims that

“counsel failed to sufficient[ly] present” evidence regarding Davis’s “absent, abusive and

alcoholic father, frequent separations and extramarital relationships by his parents, and ongoing

repeated pregnancies by his mother,” (Motion, ECF No. 38, Page ID 9452, citing State Court

Record, ECF No. 5-8, Page ID 8459-60), he does not explain how Lee’s testimony as to that

evidence would have any bearing on trial counsel’s presentation of same. In other words, Davis

has not demonstrated prejudice from counsel’s failure to call Lee as a witness, and thus, has not

shown good cause to depose Lee.

       Davis states that if the “Court determines that any portions of his Eighth, Tenth, and



                                                8
Thirteenth grounds for relief are procedurally defaulted,” then “ineffective assistance of his direct-

appeal and post-conviction counsel can excuse such default.” (Motion, ECF No. 38, Page ID

9452). He claims that depositions of those attorneys will help “determine whether any strategic

reasons existed for any omission or action, and, if so, whether the strategic basis offered was

reasonable or whether trial counsel simply failed to thoroughly investigate.” Id. Yet, ineffective

assistance of counsel is governed by an objective, rather than subjective, standard; i.e., it matters

not whether not presenting the arguments that underlie Claims Eight, Ten, and Thirteen was a

careless oversight or an intentional decision. What matters is whether, by not presenting those

arguments, counsel fell below the standard for adequate representation. Strickland, 466 U.S. at

687-88. The depositions of appellate and initial post-conviction counsel would do nothing to

further Davis’s presentation of an ineffective assistance argument or the Court’s consideration of

that issue, and the Court will not grant leave for him to take those depositions.

       Davis argues that “[t]he depositions of Judge Pater, Judge Spaeth, and retired Judge Nastoff

will allow Mr. Davis to establish prejudice from counsel’s failure to investigate and seek recusal

of biased judges in Mr. Davis’s second resentencing.” (Motion, ECF No. 38, Page ID 9453).

Davis’s argument is befuddling as to all three judges. Post-conviction counsel Kort Gatterdam

sought, unsuccessfully, to disqualify Judge Nastoff, In re Disqualification of Nastoff, 134 Ohio St.

3d 1232, 2012-Ohio-6339, ¶¶ 1, 4, and it strains credulity to conclude that Porter and Cook-Reich

were deficient in not seeking to do so again. Further, Davis does not claim that Porter and Cook-

Reich were ineffective in failing to seek the recusal of Judge Spaeth. See Petition, ECF No. 6,

Page ID 9567 (counsel was supposedly ineffective only with respect to failing to seek Judge

Nastoff’s recusal and failing to conduct voir dire of Judge Pater).

       Finally, Davis, in his Petition, quoted Judge Pater’s on-record statements that he had been



                                                  9
“good friends” since high school with Victor Davis, Davis’s brother and a mitigation witness at

the second resentencing, but that he could “fairly and impartially decide this matter[.]” (Petition,

ECF No. 6, Page ID 8696, quoting State Court Record, ECF No. 5-7, Page ID 8285-86; citing ECF

No. 5-7, Page ID 8268). Davis appears to claim that Judge Pater’s close relationship with Davis’s

brother made him less receptive to “Dr. Smith’s conclusion that [Davis] suffered an extreme and

dysfunctional upbringing[,]” a conclusion which the three-judge panel rejected. Id., Page ID 8697,

quoting State Court Record, ECF No. 4-39, Page ID 4933. Thus, Davis is aware of and has

articulated the prejudice he allegedly suffered, and the deficient performance prong of Strickland

is concerned with his attorney’s failure to conduct voir dire in light of Judge Pater’s relationship

with Davis’s brother, not the Judge’s purported bias as a result of that relationship. Accordingly,

a deposition of Judge Pater would not aid Petitioner in developing his ineffective assistance of

counsel claim.

       Petitioner’s only argument as to the necessity of deposing appellate attorneys Freedman,

Komp, and Parker, or of initial post-conviction counsel Gatterdam and Henry, is that “to the extent

that the Court determines that any portions of his Eighth, Tenth, and Thirteenth grounds for relief

are procedurally defaulted, ineffective assistance of his direct-appeal and post-conviction counsel

can excuse such default.”      (Motion, ECF No. 38, Page ID 9451-52).            Yet, “[t]here is no

constitutional right to an attorney in state post-conviction proceedings. Consequently, a petitioner

cannot claim constitutionally ineffective assistance of counsel in such proceedings.” Coleman v.

Thompson, 501 U.S. 722, 752 (1991) (citations omitted).              Moreover, his argument that

ineffectiveness of those particular counsel could excuse any procedural default is unavailing as to

those three grounds for relief. Davis alleges in Claim Eight that counsel’s performance was

defective in failing to investigate and seek the recusals of Judges Nastoff and Pater as to the second



                                                 10
resentencing (Petition, ECF No. 6, Page ID 8693-98), which occurred after Freedman, Gatterdam,

Henry, Komp, and Parker’s involvement with the case ended. As to the gravamen of Claim

Thirteen, improper selection of the grand jury foreperson, Davis does not argue, much less put

forth evidence, that trial counsel had objected as to the selection of the foreperson. Accordingly,

there is no evidence before the Court that the issue was preserved for appeal or postconviction,

such that counsel’s failure to raise the issue could excuse procedural default.

       As to Claim Ten, in which Davis claims that his conviction was the product of

“unnecessarily suggestive procedures” by law enforcement and the State “and unreliable

identifications” by eyewitnesses (State Court Record, ECF No. 4-21, Page ID 2287-89), he

concedes that the Twelfth District “held that Mr. Davis’s claim was barred by res judicata because

it could have been raised on direct appeal.” (Motion, ECF No. 38, Page ID 9460 (emphasis

added)). Thus, the issue could not have been raised by postconviction counsel. Further, Davis

provides no reason as to why the subjective states of mind of his appellate attorneys with respect

to not investigating and raising the claim have any bearing on whether their failures to do so

constituted objectively incompetent representation, as is required under Strickland. Thus, the

proposed depositions of Freedman, Gatterdam, Henry, Komp, and Parker are not reasonably

calculated to lead to the discovery of evidence that the Court may consider, and Davis has not

demonstrated good cause to take them.

       As to the proposed depositions of Porter and Cook-Reich, along with production of their

client file, Davis notes that Magistrate Judge Norah McCann King, in his “original habeas case[,]

permitted him to conduct discovery for his ineffectiveness claims, including depositions of his

prior counsel.” (Motion, ECF No. 38, Page ID 9457), citing Davis v. Coyle (Davis IX), No. C-1-

97-402, Opinion and Order, ECF No. 24 (S.D. Ohio Nov. 18, 1997) (McCann King, Mag. J.).



                                                 11
However, Davis does not attach Magistrate Judge McCann King’s Order, and her decision from

twenty-one years ago does not, by itself, constitute good cause for Davis to depose Porter and

Cook-Reich about an entirely separate proceeding.

        Davis argues that he was diligent in seeking discovery on his ineffective assistance claims,

and complains that “[a]s a post-conviction petitioner,” he was “caught in the classic Catch-22

situation.   He couldn’t [sic] obtain a hearing until he demonstrated adequate proof of a

constitutional violation, but he couldn’t [sic] utilize the means to gather his proof (discovery)

without submitting sufficient proof of the constitutional violations to the court.” (Motion, ECF

No. 38, Page ID 9456-57, citing State v. Cooperrider, 4 Ohio St. 3d 226, 228 (1983); State v.

Smith, 30 Ohio App. 3d 138, 140 (9th Dist. 1986) (noting that Ohio Rev. Code § 2953.21, the

statute authorizing post-conviction relief, does not grant a petitioner discovery and an evidentiary

hearing as a matter of right.)). Davis argues that “Ohio’s post-conviction process imposes an

impossible pleading standard on petitioners. The Ohio courts effectively foreclosed Mr. Davis

from having his legitimate claims reviewed.” Id., Page ID 9457. Yet, Davis cites no caselaw, and

the Court is unaware of any, holding that Ohio Rev. Code § 2953.21’s requirements, by

themselves, deprive a petitioner of his or her constitutional rights. In light of the above, and the

fact that there is no constitutional right to representation in post-conviction proceedings, even in

death penalty cases, Davis’s conclusory statement that he needs to take the depositions of Porter

and Cook-Reich to fully develop his claims falls short of the good cause required to obtain leave

to conduct discovery. Therefore, his Motion is overruled as to those requests.



        B.     Lethal Injection Protocol Claims

        Although Davis has raised four claims regarding the constitutionality of Ohio’s lethal

injection protocol, he concedes that he is a named plaintiff in consolidated litigation regarding the
                                                 12
protocol’s constitutionality (the “protocol case”), “a great deal of discovery relevant to [Davis’s]

claims has been produced in the § 1983 lethal injection case”; and his attorneys “have signed and

filed Declarations of Compliance” with the protective order governing that case. (Motion, ECF

No. 38, Page ID 9472, citing In re Ohio Execution Protocol Litig., No. 2:11-cv-1016, ECF Nos.

1857, 1887). Davis asks only “that information that has been or is in the future produced in the §

1983 case and is designated CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL

INFORMATION be permitted to be used for the purpose of litigating this habeas action[,]” id.

(emphasis in original), and the Warden does not specifically object to this portion of the Motion

in her memorandum contra. Nonetheless, the Court is skeptical of Davis litigating two actions

regarding the constitutionality of Ohio’s lethal injection protocol simultaneously, as it creates the

grave risk of inconsistent decisions affecting not only Davis, but the other plaintiffs in the protocol

case. While Davis alleges that his “unique, individual physical and or mental characteristics will

cause any execution by lethal injection under Ohio law to violate the Eighth Amendment,”

(Petition, ECF No. 6, Page ID 8796), his Petition is not verified, and he does not designate facts in

the instant Motion supporting that allegation. The Court cannot reasonably infer that the evidence

produced during discovery in the protocol case would assist him in developing his individual

protocol claims as distinct from those raised in the protocol case.      Accordingly, his Motion is

overruled with respect to Claims Twenty-Three through Twenty-Six.



       C.      Remaining Claims



       In his memorandum contra, the Warden argues that Claims Ten (conviction was product

of unnecessarily suggestive procedures and unreliable identifications), Twelve (denial of

inspection of grand jury testimony), Thirteen (improper selection of grand jury foreperson), and
                                                  13
Eighteen (death penalty sentence disproportionate and inappropriate) are either barred by res

judicata and/or were never properly presented to the state courts with respect to the final judgment

currently being attacked, which was entered on March 2, 2015 (Memo. in Opp., ECF No. 39, Page

ID 9477-78, citing Return of Writ, ECF No. 17, Page ID 9061-62, 9065-67, 9070-71). Davis

concedes that he did not raise Claim Ten on direct appeal, and that, in affirming the trial court’s

dismissal of his initial petition for post-conviction relief, the Twelfth District held that that specific

claim was barred by res judicata (Motion, ECF No. 38, Page ID 9460, citing State v. Davis (Davis

VI), 12th Dist. Butler No. CA95-07-124, 1996 WL 551432, at *9 (Sept. 30, 1996)). Res judicata

is an adequate and independent state law ground upon which to find a claim procedurally defaulted,

and thus, bar its consideration of claims district courts. Coleman v. Mitchell, 244 F.3d 533, 538-

39 (6th Cir. 2001), citing State v. Perry, 10 Ohio St. 2d 175 (1967). Thus, without more evidence,

which Davis does not provide, he is not entitled to discovery as to the gravamen of Claim Ten.1

        Davis argues that he “has been diligent in attempting to raise [Claim Twelve] in the state

courts” as both a state and federal constitutional claim, but that the Supreme Court of Ohio only

addressed his state law claim (Motion, ECF No. 38, Page ID 9463, citing State v. Davis (Davis II),

38 Ohio St. 3d 361, 364-65 (1988); State Court Record, ECF No. 4-6, Page ID 769-78). Thus, he

argues, the federal constitutional claim that underpins Claim Twelve has not been procedurally

defaulted. Id. Davis’s argument is unavailing for two reasons. First, as the Warden discusses

(ECF No. 17, Page ID 9066, citing Davis v. Ohio, 135 S.Ct. 1494 (Mem.) (2015)), there is no

indication that Davis raised this claim in her appeal from the state court judgment at issue in this

case—the judgment of death which was imposed as part of his second resentencing, which became

final on March 2, 2015. Second, the Davis II court did address the federal constitutional issue,


1
 To the extent he seeks the depositions of his appellate counsel to demonstrate cause and prejudice to excuse the
procedural default, that portion of his Motion is denied for the reasons discussed above.

                                                       14
holding that “an indictment valid on its face is not subject to challenge on the ground that the grand

jury acted on the basis of inadequate or incompetent evidence[,]” Davis II, 38 Ohio St. 3d at 365

(internal quotation marks omitted), quoting United States v. Calandra, 414 U.S. 338, 344-45

(1974), and that “[n]othing in the record indicates that [Davis] failed to receive a fair trial because

he was not provided with the grand jury testimony.” Id. As Claim Twelve was already adjudicated

on the merits, this Court’s review, and the evidence it may consider therein, are sharply

circumscribed. 28 U.S.C. § 2254(d); Pinholster, 563 U.S. at 185. Moreover, Davis’s citations to

supposedly inconsistent trial testimony (Motion, ECF No. 38, Page ID 9461 (citations omitted))

fall well short of demonstrating the particularized need required to obtain access to grand jury

transcripts. State v. Greer, 66 Ohio St. 2d 139, paragraph two of the syllabus (1981). Accordingly,

the Motion is overruled as to Claim Twelve.

       Davis argues that he has been diligent in raising Claim Thirteen in the state court (Motion,

ECF No. 38, Page ID 9465, citing State v. Davis (Davis VIII), 86 Ohio St. 3d 212 (1999) (per

curiam); State Court Record, ECF No. 4-27, Page ID 2965). Yet Davis VIII concerned Davis’s

applications to reopen his direct appeal, and there is no evidence that: (a) he attempted to raise

this claim during his actual direct appeal; or (b) the claim was not reasonably available to him at

that earlier time. 86 Ohio St. 3d at 213. Also, the Supreme Court of Ohio’s conclusion “that Davis

has failed to establish good cause for failing to file timely applications under App.R. 26(B)[,]” id.

at 214, is entitled to deference. In light of the above, the Court must conclude that Claim Thirteen

is procedurally defaulted, and thus, the Court may not adjudicate its merits.

       Alternatively, even if the claim is not procedurally defaulted, the only evidence offered by

Davis regarding biased selection of the grand jury foreperson in Butler County are the supposedly

racially and sexually discriminatory selection process in Hamilton County, Ohio, and the fact that



                                                  15
Butler County is adjacent to Hamilton County. Davis has no evidence that the process in Butler

County was discriminatory or impermissibly altered the composition of the grand jury venire.

Absent any such facts, Davis has not demonstrated good cause sufficient to conduct discovery,

and the Motion as to Claim Thirteen must be overruled.

         Finally, as to Claim Eighteen, “Davis requests access to records from the Butler County

Court of Common Pleas of negotiated guilty pleas to aggravated murder[,]” and “all documents

reflecting or referencing procedures, policies, or guidelines regarding who should be charged with

capital murder in Butler County before or at the time of Mr. Davis’s prosecution[.]” (Motion, ECF

No. 38, Page ID 9467-68). This request is incongruous with the gravamen of Claim Eighteen, in

which Davis claims that the death sentence imposed was disproportionate and inappropriate, id.,

Page ID 9466, and Davis fails to explain how discovery regarding the proportionality of the capital

indictment is reasonably calculated to lead to the discovery of admissible evidence as to the

proportionality and appropriateness of the death sentence. Nowhere in his Petition, Motion, or

Reply does Davis cite any caselaw suggesting the existence of a constitutional right to

proportionality in the indictment, and the Court is unaware of any such caselaw. Thus, even

assuming arguendo that Claim Eighteen is not procedurally defaulted, Davis still has failed to

demonstrate good cause to take the requested discovery, and the Court will not grant him leave to

do so.



II.      CONCLUSION

         For the foregoing reasons, the Court DENIES Davis’s Motion for Leave to Conduct

Discovery (ECF No. 38). Davis’s Petition for Writ of Habeas Corpus (ECF No. 6) remains

pending before this Court.



                                                16
November 2, 2018.

                          s/ Michael R. Merz
                         United States Magistrate Judge




                    17
